SOMERVILLE, J.
The first of these cases is an appeal taken from the action of the circuit judge refusing to enter the award of the arbitrators as the judgment of the Óircuit Court. Such an appeal is unauthorized by the statute and will not lie, and the motion to dismiss it must be sustained on the authority of Dudley v. Farris & McCurdy, where the precise question arose and was decided at the present term. — Code, 1876, § 3547; *373Collins v. L. & N. R. R. Co, 70 Ala. 533; Dudley v. Farris & McCurdy, 79 Ala. 189.
The mandamus applied for in the second of the above causes must also be refused upon the authority of Ex parte Dudley, 79 Ala. 187, present term. "We there held, that a submission to arbitration of matters involved in a pending suit, without any order or rule of court authorizing it, was not a statutory award. In the same case we decided that the court had no authority to enter up as its judgment a common law award, or any other than an award rendered in substantial compliance with the provisions of the statute, unless by solemn consent of the parties given in open court. A consent given out of court, and revoked before the entry of the consent-judgment based on it, will not answer the purpose.
The appeal in the first case is dismissed. The application for mandamus in the second case is denied.